                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KELLY SHAFFSTALL,                                   CASE NO. C18-1656-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    OLD DOMINION FREIGHT LINE, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion modifying briefing
18   schedule (Dkt. No. 16). The motion is GRANTED. Defendant shall file its response to Plaintiff’s
19   motion to compel by July 19, 2019. Plaintiff shall file his reply to Defendant’s response by July
20   26, 2019. The Clerk is DIRECTED to re-note Plaintiff’s motion to compel (Dkt. No. 15) to July
21   26, 2019.
22          DATED this 9th day of July 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-1656-JCC
     PAGE - 1
